COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
MAURICE JOHN MCGUYER,                                             No. 08-14-00120-CR
              Appellant                         §
                                                                    Appeal from the
V.                                              §
                                                                  213th District Court
THE STATE OF TEXAS,                             §
               Appellee.                                        of Tarrant County, Texas
                                                §
                                                                    (TC# 1269408D)
                                                §

                                MEMORANDUM OPINION

       Maurice John McGuyer has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision.   TEX.R.APP.P. 42.2(a).     Because the Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



May 23, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)